Case 20-40435-bem    Doc 44   Filed 10/05/20 Entered 10/05/20 16:24:31      Desc Main
                              Document Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: October 5, 2020
                                                 _________________________________

                                                          Barbara Ellis-Monro
                                                     U.S. Bankruptcy Court Judge

 ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

     IN RE:    MARY M. SPIVEY,                   { CHAPTER 13
                                                 {
                                                 { CASE NO. R20-40435-BEM
                  DEBTOR(S)                      {
                                                 { JUDGE ELLIS-MONRO

                        SUPPLEMENTAL ORDER OF CONFIRMATION


             The above-style case came on for confirmation hearing on August

     12, 2020 and the Trustee having objected to the confirmation of this

     plan for failure of the Debtor to submit to an employer deduction

     order, and it appearing that the Debtor and the Chapter 13 Trustee

     have entered into this Agreement to resolve the Trustee objection,

     it is

             ORDERED that the Debtor shall strictly comply with the

     requirements of this Chapter 13 Plan.            If during the first

     twelve (12) months following confirmation, the Debtor fails to
Case 20-40435-bem   Doc 44   Filed 10/05/20 Entered 10/05/20 16:24:31   Desc Main
                             Document Page 2 of 3


     pay each Trustee payment on a timely basis, then the Chapter

     13 Trustee may, without further notice, submit a report of

     non-compliance to the Court, and the case may be dismissed

     without further hearing.

          The Clerk of the Court is directed to serve a copy of

     this Order on those in the attached distribution list.

                                     End of Document


     Order Presented by:

                /s
     Sonya Buckley Gordon, Esq.
     GA Bar No. 140987
     Mary Ida Townson, Chapter 13 Trustee
     285 Peachtree Center Ave, Suite 1600
     Atlanta, Georgia 30303
      (404) 525-1110
     sonyab@atlch13tt.com

     Consented to By:

                /s
     W. Jeremy Salter, Esq.
     Attorney for the Debtor
     GA Bar No. 303979
     Signed by Sonya Buckley Gordon, Esq.
     with express permission
     P.O. Box 609
     Rome, GA 30162
     706-295-1300
     Fax 706-295-0238
     Jeremy@jsalterlaw.com
Case 20-40435-bem   Doc 44   Filed 10/05/20 Entered 10/05/20 16:24:31   Desc Main
                             Document Page 3 of 3


                        UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

     IN RE:   MARY M. SPIVEY,                   { CHAPTER 13
                                                {
                                                { CASE NO. R20-40435-BEM
                DEBTOR(S)                       {
                                                { JUDGE ELLIS-MONRO


                                 DISTRIBUTION LIST


     MARY M. SPIVEY
     229 WINDING VALLEY DR
     ROCKMART, GA 30153-7355

     W. JEREMY SALTER
     P.O. BOX 609
     ROME, GA 30162

     MARY IDA TOWNSON, ESQ
     285 PEACHTREE CENTER AVE, NE
     SUITE 1600
     ATLANTA, GA 30303
